 Case: 2:19-cv-02196-ALM-EPD Doc #: 116 Filed: 08/10/20 Page: 1 of 1 PAGEID #: 1714



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                          EASTERN DIVISION
URSULA MCGLONE, et al.,          :

              Plaintiff(s),                    :    Case No. 2:19-cv-2196
        vs.                                         Chief Judge Algenon L. Marbley
                                               :    Chief Magistrate Judge Elizabeth P. Deavers

CENTRUS ENERGY CORP., et al.,                  :

              Defendant(s).                    :


                                  NOTICE OF HEARING

        TAKE NOTICE that a Discovery Conference1 will be held before the Honorable Elizabeth

A. Preston Deavers on SEPTEMBER 1, 2020 at 2:00 P.M. EST. The parties are directed to call

1-877-336-1280, enter access code 7598806#, followed by security code 1234#.


                                                       s/Sherry Nichols
Date:   August 10, 2020                                    Sherry Nichols, Deputy Clerk
                                                       (614) 719-3461
                                                       sherry_nichols@ohsd.uscourts.gov




         1
         The parties will coordinate and provide a joint agenda to the Court by the Friday
 preceding the conference.
